[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT                    FILED
                        ________________________         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                               March 16, 2007
                              No. 06-12812                  THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                 D. C. Docket No. 03-00048-CR-1-SPM-AK

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ENRIQUE MALDONADO PINEDA,
a.k.a. 103M19-02,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Northern District of Florida
                       _________________________

                              (March 16, 2007)

Before DUBINA, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Enrique Maldonado Pineda appeals his 169-month sentence for conspiracy
to distribute and possess with intent to distribute more than 50 grams of

methamphetamine and more than 500 grams of a mixture and substance containing

methamphetamine. Pineda argues that he received an unreasonable sentence

because the district court failed to consider properly the factors in 18 U.S.C.

§ 3553(a). Pineda also argues that, upon remand, this Court should order a new

judge to preside over his sentencing hearing because the earlier judge failed to

fairly consider the factors under Section 3553(a).

      In sentencing Pineda, the district court considered his arguments for a

sentence below his applicable guideline range based on his personal characteristics

and the nature of the offense, and considered the available sentences and

appropriately consulted the Guidelines. 18 U.S.C. § 3553(a); United States v.

Talley, 431 F.3d 784, 785-88 (11th Cir. 2005). Accordingly, we cannot conclude

that the district court imposed an unreasonable sentence upon Pineda.

      AFFIRMED.




                                           2